--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.1
 
 

 
PERFICIENT, INC.
 
OMNIBUS INCENTIVE PLAN
 
 
 
 
 



--------------------------------------------------------------------------------




TABLE OF CONTENTS
 
 
1.
Purpose
1
       
2.
Definitions
1
 
(a)
Annual Incentive Award
1
 
(b)
Annual Incentive Award Performance Period
1
 
(c)
Award
1
 
(d)
Board
1
 
(e)
Business Day
1
 
(f)
Cause
1
 
(g)
Change of Control
2
 
(h)
Code
2
 
(i)
Committee
2
 
(j)
Covered Employee
2
 
(k)
Discretionary Award
3
 
(l)
Effective Date
3
 
(m)
Eligible Person
3
 
(n)
Exchange Act
3
 
(o)
Fair Market Value
3
 
(p)
Good Reason
3
 
(q)
Listing Requirement
4
 
(r)
Participant
4
 
(s)
Performance Award
4
 
(t)
Qualified Member
4
 
(u)
Rule 16b-3
4
 
(v)
Securities Act
4
 
(w)
Stock
4
 
(x)
Stock Incentive Plan
4
 
(y)
Subsidiary
4
       
3.
Administration
4
 
(a)
Authority of the Committee
4
 
(b)
Manner of Exercise of Committee Authority
5
 
(c)
Limitation of Liability
6
       
4.
Eligibility; Per Person Award Limitations
6
       
5.
Awards
7
 
(a)
Grant of Awards Performance Conditions
7
 
(b)
Performance Goals Applicable to Awards
7
 
(c)
Performance Awards
8
 
(d)
Annual Incentive Awards
10
 
(e)
Discretionary Awards
11
 
(f)
Written Determinations and Certification
12


(i)

--------------------------------------------------------------------------------





 
(g)
Status of Awards under Section 162(m) of the Code
12
 
(h)
Adjustments for Material Changes
12
       
6.
General Provisions
13
 
(a)
Taxes
13
 
(b)
Changes to this Plan and Awards
13
 
(c)
Limitation on Rights Conferred Under Plan
13
 
(d)
Unfunded Status of Awards
14
 
(e)
Nonexclusivity of this Plan
14
 
(f)
Fractional Shares
14
 
(g)
Severability
14
 
(h)
Governing Law
14
 
(i)
Conditions to Delivery of Stock
14
 
(j)
Plan Effective Date and Stockholder Approval
15
       


 
(ii)

--------------------------------------------------------------------------------





PERFICIENT, INC.
 
OMNIBUS INCENTIVE PLAN
 
1.   Purpose.  The purpose of the Perficient, Inc. Omnibus Incentive Plan (the
“Plan”) is to provide a means through which Perficient, Inc., a Delaware
corporation (the “Company”), may attract and retain able persons as employees of
the Company and provide such employees with incentive and reward opportunities
designed to enhance the profitable growth of the Company and benefit the
stockholders of the Company.  Accordingly, this Plan provides for granting
Performance Awards and Annual Incentive Awards, as described below, as is best
suited to the circumstances of the particular individual and the needs of the
Company as provided herein.
 
2.   Definitions.  For purposes of this Plan, the following terms will be
defined as set forth below, in addition to such terms defined in Section 1 of
this Plan:
 
(a)           “Annual Incentive Award” means a conditional right granted to a
Participant under Section 5(d) of this Plan to receive (after the end of a
specified fiscal year or other twelve (12) month period specified by the
Committee) a cash payment, Stock or other property determined by the Committee,
based upon performance criteria specified by the Committee.
 
(b)           “Annual Incentive Award Performance Period” means (i) each fiscal
year of the Company or other twelve (12) month period identified by the
Committee as being a performance measurement period with respect to one or more
Annual Incentive Awards or (ii) any other period ending at such other date as
may be required or permitted in the case of Annual Incentive Awards intended to
be “performance-based compensation” under section 162(m) of the Code.
 
(c)           “Award” means any Annual Incentive Award, Performance Award or a
Discretionary Award, granted to a Participant under this Plan.
 
(d)           “Board” means the Company’s Board of Directors.
 
(e)           “Business Day” means any day other than a Saturday, a Sunday, or a
day on which banking institutions in the state of Texas are authorized or
obligated by law or executive order to close.
 
(f)            “Cause” means “cause” as defined in the employment agreement
between the Company and a Participant, if any, or in the absence of such an
agreement or such a definition, “Cause” means:
 
(i)             the repeated or willful failure of a Participant to
substantially perform his duties hereunder (other than any such failure due to
physical or mental illness) that has not been cured reasonably promptly after a
written demand for substantial performance is delivered to Participant by the
chief executive officer of the Company (“CEO”), which demand identifies the
manner in which the CEO believes that Participant has not substantially
performed his duties hereunder;
 


1

--------------------------------------------------------------------------------




(ii)            conviction of, or entering a plea of guilty or nolo contendere
to a crime involving moral turpitude or dishonesty or to any other crime that
constitutes a felony;
 
(iii)           Participant’s intentional misconduct, gross negligence or
material misrepresentation in the performance of his duties to the Company; or
 
(iv)           the material breach by Participant of any written covenant or
agreement with the Company, including, but not limited to, an agreement not to
disclose any information pertaining to the Company or not to compete with the
Company.
 
(g)           “Change of Control” means the occurrence of any of the following
events:
 
(i)            a merger, consolidation or reorganization approved by the
Company’s stockholders, unless securities representing more than fifty percent
(50%) of the total combined voting power of the voting securities of the
successor corporation are immediately thereafter beneficially owned, directly or
indirectly and in substantially the same proportion, by the persons who
beneficially owned the Company’s outstanding voting securities immediately prior
to such transaction;
 
(ii)            any stockholder-approved transfer or other disposition of all or
substantially all of the Company’s assets; or
 
(iii)           the acquisition, directly or indirectly by any person or related
group of persons (other than the Company or a person that directly or indirectly
controls, is controlled by, or is under common control with, the Company), of
beneficial ownership (within the meaning of Rule 13d-3 of the 1934 Act) of
securities possessing more than fifty percent (50%) of the total combined voting
power of the Company’s outstanding securities pursuant to a tender or exchange
offer made directly to the Company’s stockholders which the Board recommend such
stockholders to accept.
 
(h)           “Code” means the Internal Revenue Code of 1986, as amended from
time to time, including regulations thereunder and successor provisions and
regulations thereto.
 
(i)            “Committee” means a committee of two or more directors designated
by the Board to administer this Plan; provided, however, that, unless otherwise
determined by the Board, the Committee will consist solely of two or more
directors, each of whom will be a “non-employee director” within the meaning of
Rule 16b-3 under the Exchange Act, an “outside director” as defined under
section 162(m) of the Code, unless administration of this Plan by “outside
directors” is not then required in order to qualify for tax deductibility under
section 162(m) of the Code and, to the extent required by any applicable Listing
Requirement, an “independent” director.
 
(j)            “Covered Employee” means an Eligible Person who is a Covered
Employee as specified in Section 5(g) of this Plan.
 


2

--------------------------------------------------------------------------------




(k)           “Discretionary Award” means a conditional right granted to a
Participant under Section 5(e) of this Plan to receive a cash payment, Stock or
other property determined by the Committee, based upon criteria specified by the
Committee.
 
(l)            “Effective Date” means January 1, 2007.
 
(m)          “Eligible Person” means all officers and employees of the Company
or of any Subsidiary.  An employee on leave of absence may be considered as
still in the employ of the Company or a Subsidiary for purposes of eligibility
for participation in this Plan.
 
(n)           “Exchange Act” means the Securities Exchange Act of 1934, as
amended from time to time, including regulations thereunder and successor
provisions and regulations thereto.
 
(o)           “Fair Market Value” means with respect to a share of Stock, as of
any date:
 
(i)             If the Stock is at the time traded on the Nasdaq National
Market, then the Fair Market Value shall be the closing selling price per share
of Stock on the date in question, as such price is reported on the Nasdaq
National Market or any successor system. If there is no closing selling price
for the Stock on the date in question, then the Fair Market Value shall be the
closing selling price on the last preceding date for which such quotation
exists; or
 
(ii)            If the Stock is at the time listed on any Stock Exchange, then
the Fair Market Value shall be the closing selling price per share of Stock on
the date in question on the Stock Exchange determined by the Plan Administrator
to be the primary market for the Stock, as such price is officially quoted in
the composite tape of transactions on such exchange. If there is no closing
selling price for the Stock on the date in question, then the Fair Market Value
shall be the closing selling price on the last preceding date for which such
quotation exists.
 
(iii)           If shares of Stock are not traded on the Nasdaq National Market
as provided in subparagraph (i) or listed or admitted to unlisted trading
privileges as provided in subparagraph (ii) as of the date of determining the
Fair Market Value, then the value determined in good faith by the Committee
which determination shall be conclusive for all purposes.
 
(p)           “Good Reason” means “good reason” as defined in the employment
agreement between the Company and a Participant, if any, or in the absence of
such an agreement or such a definition, “Good Reason” means:
 
(i)            A reduction in the Participant’s salary during a twelve
(12)-month month period of ten percent (10%) or more and no corresponding
reduction is made in the salaries of other employees having comparable roles and
responsibilities with the Company;
 
(ii)            a relocation of the Participant’s primary office to a location
outside the 50 mile radius surrounding Participant’s then present location; or
 
(iii)           a relocation of the Participant’s primary office to a location
outside a radius surrounding Participant’s then present location that is more
than twenty (20) miles but


3

--------------------------------------------------------------------------------


      
less than fifty (50) miles and the Company does not permit the Participant to
perform his duties for the Company from the Participant’s residence.
 
(q)           “Listing Requirement” means the applicable requirements of any
listing agreement pursuant to which the securities of the Company are listed and
registered or admitted to unlisted trading privileges on a securities exchange
or consolidated transaction reporting system.
 
(r)            “Participant” means a person who has been granted an Award under
this Plan that remains outstanding.
 
(s)           “Performance Award” means a conditional right granted to a
Participant under Section 5(c) of this Plan to receive (after the end of a
specified fiscal year or other period specified by the Committee) a cash
payment, Stock or other property determined by the Committee, based upon
performance criteria specified by the Committee.
 
(t)            “Qualified Member” means a member of the Committee who is a
“Non-Employee Director” within the meaning of Rule 16b-3(b)(3), an “outside
director” within the meaning of Treasury Regulation §1.162-27 under section
162(m) of the Code and, to the extent required by any applicable Listing
Requirement, an “independent” director.
 
(u)           “Rule 16b-3” means Rule 16b-3, promulgated by the Securities and
Exchange Commission under section 16 of the Exchange Act, as from time to time
in effect.
 
(v)           “Securities Act” means the Securities Act of 1933, as amended from
time to time, including regulations thereunder and successor provisions and
regulations thereto.
 
(w)          “Stock” means the Company’s Common Stock, par value $.01 per share,
and such other securities as may be substituted (or resubstituted) for Stock.
 
(x)           “Stock Incentive Plan” means the Company’s 1999 Stock Option/Stock
Issuance Plan.
 
(y)           “Subsidiary” means any corporation (other than the Company) in an
unbroken chain of corporations beginning with the Company, provided each
corporation (other than the last corporation) in the unbroken chain owns, at the
time of the determination, stock possessing fifty percent (50%) or more of the
total combined voting power of all classes of stock in one of the other
corporations in such chain.
 
3.   Administration.
 
(a)           Authority of the Committee.  This Plan will be administered by the
Committee except to the extent the Board elects, in order to comply with Rule
16b-3 or for any other reason, to administer this Plan, in which case references
herein to the “Committee” will be deemed to include references to the
“Board.”  Unless required by applicable law, nothing contained herein will be
deemed to authorize or require the Committee to violate (by action or inaction)
any Listing Requirement.  Subject to the express provisions of this Plan, Rule
16b-3,
 


4

--------------------------------------------------------------------------------


and all applicable Listing Requirements, the Committee will have the authority,
in its sole and absolute discretion, to:
 
(i)             adopt, amend, and rescind administrative and interpretive rules
and regulations relating to this Plan;
 
(ii)            determine the Eligible Persons to whom, and the time or times at
which, Awards will be granted;
 
(iii)           determine the amount of cash, the number of shares of Stock, the
amount of other property or any combination thereof, that will be the subject of
each Award;
 
(iv)           determine the terms and conditions of each Award (which need not
be identical) and communicate or cause to be communicated such terms and
conditions to the Eligible Person;
 
(v)            make determinations of the Fair Market Value of the Stock
pursuant to this Plan;
 
(vi)           delegate its duties under this Plan to such agents as it may
appoint from time to time, provided that the Committee may not delegate its
duties with respect to making Awards to, or otherwise with respect to Awards
granted to, Eligible Persons who are subject to section 16(b) of the Exchange
Act or section 162(m) of the Code;
 
(vii)          subject to ratification by the Board, terminate, modify, or amend
this Plan; and
 
(viii)         make all other determinations, perform all other acts, and
exercise all other powers and authority necessary or advisable for administering
this Plan, including the delegation of those ministerial acts and
responsibilities as the Committee deems appropriate.
 
Subject to Rule 16b-3, section 162(m) of the Code and applicable Listing
Requirements, the Committee may correct any defect, supply any omission, or
reconcile any inconsistency in this Plan or in any Award in the manner and to
the extent it deems necessary or desirable to carry this Plan into effect, and
the Committee will be the sole and final judge of that necessity or
desirability.  The determinations of the Committee on the matters referred to in
this Section 3(a) will be final and conclusive.
 
(b)           Manner of Exercise of Committee Authority.  At any time that a
member of the Committee is not a Qualified Member, any action of the Committee
(i) relating to an Award granted or to be granted to a Participant who is then
either (A) subject to section 16 of the Exchange Act in respect of the Company
or (B) an “executive officer” within the meaning of applicable Listing
Requirements, or (ii) relating to an Award intended by the Committee to qualify
as “performance-based compensation” within the meaning of section 162(m) of the
Code and regulations thereunder, may be taken either:
 
(i)             by a subcommittee, designated by the Committee, composed solely
of two or more Qualified Members, or
 


5

--------------------------------------------------------------------------------




(ii)            by the Committee but with each such member who is not a
Qualified Member abstaining or recusing himself or herself from discussion or
approval of such action; provided, however, that, upon such abstention or
recusal, the Committee remains composed solely of two or more Qualified Members.
 
Such action, authorized by such a subcommittee or by the Committee upon the
abstention or recusal of such non-Qualified Member(s), will be the action of the
Committee for purposes of this Plan.  Any action of the Committee will be final,
conclusive and binding on all persons, including the Company, its subsidiaries,
stockholders, Participants, or other persons claiming rights from or through a
Participant.  The express grant of any specific power to the Committee, and the
taking of any action by the Committee, will not be construed as limiting any
power or authority of the Committee.  The Committee may delegate to officers or
managers of the Company or any Subsidiary, or committees thereof, the authority,
subject to such terms as the Committee will determine, to perform such
functions, including administrative functions, as the Committee may determine,
to the extent that such delegation will not result in the loss of an exemption
under Rule 16b-3(d)(1) for Awards granted to Participants subject to section 16
of the Exchange Act in respect of the Company, will not violate any applicable
Listing Requirement and will not cause Awards intended to qualify as
“performance-based compensation” under section 162(m) of the Code to fail to so
qualify.  The Committee may appoint agents to assist it in administering this
Plan.
 
(c)           Limitation of Liability.  The Committee and each member thereof
will be entitled to, in good faith, rely or act upon any report or other
information furnished to him or her by any officer or employee of the Company or
a Subsidiary, the Company’s legal counsel, independent auditors, consultants or
any other agents assisting in the administration of this Plan.  Members of the
Committee and any officer or employee of the Company or a Subsidiary acting at
the direction or on behalf of the Committee will not be personally liable for
any action or determination taken or made in good faith with respect to this
Plan, and will, to the fullest extent permitted by law, be indemnified and held
harmless by the Company with respect to any such action or determination.
 
4.   Eligibility; Per Person Award Limitations.  Awards may be granted under
this Plan only to Eligible Persons.  The maximum amount of compensation that can
be paid pursuant to the Plan with respect to any twelve (12) month period
specified by the Committee to a Covered Employee is two million dollars
($2,000,000).  In the case of Performance Awards which are based on a period in
excess of twelve (12) months, or Discretionary Awards that are based on a period
in excess of twelve (12) months, this annual limit will be multiplied by the
number of years, or portions thereof in the performance or award period (e.g.,
if the performance period is 24 months, the limit will be four million dollars
($4,000,000).  In the event that Awards granted under this Plan are settled in
Stock, the per person Award limit set forth in this Section 4 will be determined
based on the Fair Market Value of such Stock on the date the Award is settled in
Stock or on the first trading date that is not within the “black-out period”
prescribed by the Company’s Insider Trading Policy following the date the Award
is settled in Stock, as specified in the Award


6

--------------------------------------------------------------------------------


 
agreement.  Any Stock paid in settlement of an award will be issued under the
Stock Incentive Plan and will count against maximum share limit provided under
section 1.5(b) of the Stock Incentive Plan and be subject to all of the terms
and conditions of the Stock Incentive Plan.
 
5.   Awards.
 
(a)           Grant of Awards Performance Conditions.  The right of a
Participant to receive a grant or settlement of any Award, and the timing
thereof, may be subject to such performance conditions as may be specified by
the Committee.  Such performance conditions need not be uniform.  The Committee
may use such business criteria and other measures of performance as it may deem
appropriate in establishing any performance conditions, and may exercise its
discretion to reduce or increase the amounts payable under any Award subject to
performance conditions, except as limited under Sections 5(c) and 5(d) of this
Plan in the case of a Performance Award or Annual Incentive Award intended to
qualify under section 162(m) of the Code.  Performance Awards will be based on
the period specified by the Committee, as described in Section 5(c)(i).  Annual
Incentive Awards will be based on the Company’s fiscal year or other twelve (12)
month period specified by the Committee, as described in Section 5(d)(i).  In
addition, the Committee can also grant awards not subject to performance
conditions (i.e., Discretionary Awards) as it deems appropriate.
 
(b)           Performance Goals Applicable to Awards.
 
(i)             Performance Goals Generally.  The performance goals for
Performance Awards and Annual Incentive Awards will consist of one or more
business criteria or individual performance criteria and a targeted level or
levels of performance with respect to each of such criteria, as specified by the
Committee consistent with this Section 5(b).  In addition, Discretionary Awards
may be subject to business or individual performance criteria as the Committee
may specify.  Performance goals will be objective and will otherwise meet the
requirements of section 162(m) of the Code and regulations thereunder (including
Treasury Regulation §1.162-27 and successor regulations thereto), including the
requirement that the level or levels of performance targeted by the Committee
result in the achievement of performance goals that are “substantially
uncertain.”  The Committee may determine that such Performance Awards, Annual
Incentive Awards and/or Discretionary Awards will be granted and/or settled upon
achievement of any one performance goal or that two or more of the performance
goals must be achieved as a condition to grant and/or settlement of such
Performance Awards, Annual Incentive Awards or Discretionary
Awards.  Performance goals may differ for Performance Awards, Annual Incentive
Awards and/or Discretionary Awards granted to any one Participant or to
different Participants.  In addition, the Committee may make Discretionary
Awards that are not subject to any business or individual performance criteria.
 
(ii)            Business and Individual Performance Criteria.
 
(A)           Business Criteria.  One or more of the following business criteria
for the Company, on a consolidated basis, and/or for specified subsidiaries or
business or geographical units of the Company (except with respect to the total
stockholder return and earnings per share criteria), will be used by the
Committee in establishing performance goals for such Performance Awards and
Annual Incentive
 


7

--------------------------------------------------------------------------------


 
Awards and may be used by the Committee in establishing performance goals for
Discretionary Awards:  (a) earnings per share (including cash earnings per share
and GAAP earnings per share); (b) revenues; (c) increase in revenues; (d)
increase in cash flow; (e) increase in cash flow return; (f) return on net
assets; (g) return on assets; (h)  return on investment; (i) return on capital;
(j) return on equity; (k) economic value added; (l) operating margin; (m)
contribution margin; (n) net income before taxes; (o) net income after taxes;
(p) net income per share; (q) pretax earnings; (r) pretax earnings before
interest depreciation and amortization; (s) pretax operating earnings after
interest expense and before incentives, service fees, and extraordinary or
special items; (t) operating income; (u) total stockholder return; (v) debt
reduction; (w) stock price; (x) market share; and (y) any of the above goals
determined on an absolute or relative basis or as compared to the performance of
a published or special index deemed applicable by the Committee including, but
not limited to, the Standard & Poor’s 500 Stock Index or a group of companies
deemed by the Committee to be comparable to the Company.
 
(B)           Individual Performance Criteria.  The grant and/or settlement of
Performance Awards, Annual Incentive Awards and/or Discretionary Awards may also
be contingent upon individual performance goals established by the
Committee.  If required for compliance with section 162(m) of the Code or any
applicable Listing Requirement, such criteria will be approved by the
stockholders of the Company.
 
(c)           Performance Awards.  Performance Awards may be granted to Eligible
Persons as determined by the Committee, in its sole and absolute discretion.  If
the Committee determines that a Performance Award to be granted to an Eligible
Person who is designated by the Committee as likely to be a Covered Employee is
likely to qualify as “performance-based compensation” for purposes of section
162(m) of the Code, the grant and/or settlement of such Performance Award may be
made contingent upon achievement of pre-established performance goals and other
terms set forth in this Section 5(c).
 
(i)           Performance Period; Timing for Establishing Performance
Goals.  Achievement of performance goals in respect of Performance Awards will
be measured over a performance period of up to five (5) years, as specified by
the Committee.  Performance goals will be established not later than the earlier
of (i) ninety (90) days after the beginning of any performance period, (ii) the
expiration of twenty five percent (25%) of the performance period applicable to
such Performance Awards, or (iii) such other date as may be required or
permitted for “performance-based compensation” under section 162(m) of the Code.
 
(ii)           Performance Award Pool.  The Committee may establish a
Performance Award pool, which will be an unfunded pool, for purposes of
compensating Eligible Persons who are entitled to the payment of Performance
Awards.  The amount of such Performance Award pool will be based upon the
achievement of a performance goal or goals based on one or more of the criteria
set forth in Section 5(b)(ii) of this Plan during the given performance period,
as specified by the Committee in accordance with Section 5(c)(i) of this
Plan.  The Committee may specify the amount of the Performance Award pool as a
percentage of


8

--------------------------------------------------------------------------------


any of such criteria, a percentage thereof in excess of a threshold amount, or
as another amount that need not bear a strictly mathematical relationship to
such criteria.
 
(iii)           Calculation of Performance Awards.  Not later than ninety (90)
days following the expiration of each performance period, or at such other date
as may be required or permitted in the case of Awards intended to be
“performance-based compensation” under section 162(m) of the Code, the Committee
will calculate the amounts payable to each Participant granted a Performance
Award with respect that performance period, either out of a Performance Award
pool established under Section 5(c)(ii) of this Plan or out of an individual
Performance Award.  In the case of an individual Performance Award intended to
qualify under section 162(m) of the Code, the amount payable will be based upon
the achievement of a performance goal or goals based on one or more of the
business criteria set forth in Section 5(b)(ii) of this Plan in the given
performance period, as specified by the Committee; in other cases, such amount
will be based on such criteria as will be established by the Committee.  In all
cases, the maximum Performance Award of any Participant will be subject to the
limitation set forth in Section 4 of this Plan.  In the case of a Performance
Award subject to section 162(m) of the Code, the Committee will certify that the
applicable performance goals were met prior to the payment of such awards as
provided in Section 5(f) of this Plan.
      
(iv)           Settlement of Performance Awards.  Performance Awards will be
settled (i.e. paid) after the end of each performance period and calculation of
the amount of Performance Awards pursuant to Section 5(c)(iii) of this Plan
(including, to the extent applicable, the certification of such awards pursuant
to Section 5(f)).  Settlement of Performance Awards will be in cash, Stock, or
other property, as determined by the Committee and set forth in the Award
Agreement.  Any Stock awarded in settlement of a Performance Award may be
subject to a vesting schedule as determined by the Committee and established
pursuant to the Stock Incentive Plan.  The Committee may not exercise discretion
to increase any such amount payable to a Covered Employee in respect of a
Performance Award subject to the requirements of section 162(m) of the Code.  A
Performance Award will be paid to the Participant as soon as administratively
feasible following the end of the performance period, the satisfaction of the
performance goals and calculation of the compensation payable pursuant to
Performance Awards; provided that the Participant is still an employee of the
Company or a Subsidiary on the last day of the performance period, except as
provided in this Section 5(c)(iv).  No pro rata payment of any Performance Award
that is subject to the requirements of section 162(m) of the Code may be made to
a Participant who is a Covered Employee except that, as permitted by Treasury
Regulation §1.162-27(e)(2)(v) and to the extent provided in the terms of an
Award, pro rata payment of any such Performance Award may be made to a
Participant who is a Covered Employee in the event of such Participant’s death,
disability or a Change of Control.  Further, pro rata payment of a Performance
Award may be made, to the extent provided in the terms of an Award, to a
Participant who is a Covered Employee in the event of the termination of such
Participant without Cause or on account of a resignation for Good Reason.  With
respect to those Participants who are not Covered Employees, the Committee may
permit the pro rata payment of a Performance Award in its sole and absolute
discretion.  In the event that payment of a Performance Award to a Covered
Employee, would not be deductible by the Company pursuant to section 162(m) of
the Code, then payment of the amount of such Award which is not deductible will
automatically be deferred, with interest equivalent to 120% of the long term
applicable federal rate compounded annually in the month of such deferral, up to
earliest of (i)
 
9

--------------------------------------------------------------------------------


 the date at which the Company reasonably anticipates that the deduction of the
payment of the amount will not be limited or eliminated by application of
section 162(m) of the Code or (ii) the date which is six (6) months and one (1)
day following the Covered Employee’s termination of employment.
 
(d)           Annual Incentive Awards.  Annual Incentive Awards may be granted
to Eligible Persons as determined by the Committee, in its sole and absolute
discretion.  If the Committee determines that an Annual Incentive Award to be
granted to an Eligible Person who is designated by the Committee as likely to be
a Covered Employee is likely to qualify as “performance-based compensation” for
purposes of section 162(m) of the Code, the grant and/or settlement of such
Annual Incentive Award will be contingent upon achievement of pre-established
performance goals and other terms set forth in this Section 5(d).
 
(i)           Performance Period; Timing for Establishing Performance
Goals.  Achievement of performance goals in respect of such Annual Incentive
Awards will be measured over an Annual Incentive Award Performance
Period.  Performance goals will be established not later than the earlier of (i)
ninety (90) days after the beginning of any Annual Incentive Award Performance
Period, (ii) the expiration of twenty five percent (25%) of the Annual Incentive
Award Performance Period applicable to such Annual Incentive Awards, or (iii)
such other date as may be required or permitted for “performance-based
compensation” under section 162(m) of the Code.
 
(ii)          Annual Incentive Award Pool.  The Committee may establish an
Annual Incentive Award pool, which will be an unfunded pool, for purposes of
compensating Eligible Persons who are entitled to the payment of Annual
Incentive Awards.  The amount of such Annual Incentive Award pool will be based
upon the achievement of a performance goal or goals based on one or more of the
business criteria set forth in Section 5(b)(ii) of this Plan during the given
performance period, as specified by the Committee in accordance with Section
5(d)(i) of this Plan.  The Committee may specify the amount of the Annual
Incentive Award pool as a percentage of any of such business criteria, a
percentage thereof in excess of a threshold amount, or as another amount that
need not bear a strictly mathematical relationship to such business criteria.
 
(iii)         Calculation of Annual Incentive Awards.  Not later than ninety
(90) days following the expiration of each Annual Incentive Award Performance
Period, the Committee will calculate the amounts payable to each Participant
granted an Annual Incentive Award with respect to that Annual Incentive Award
Performance Period, either out of an Annual Incentive Award pool established
under Section 5(d)(ii) of this Plan or out of an individual Annual Incentive
Award.  In the case of individual Annual Incentive Awards intended to qualify
under section 162(m) of the Code, the amount potentially payable will be based
upon the achievement of a performance goal or goals based on one or more of the
business criteria set forth in Section 5(b)(ii) of this Plan in the given Annual
Incentive Award Performance Period, as specified by the Committee; in other
cases, such amount will be based on such criteria as will be established by the
Committee.  In all cases, the maximum Annual Incentive Award of any Participant
will be subject to the limitation set forth in Section 4 of this Plan.  In the
case of an Annual Incentive Award subject to section 162(m) of the Code, the
Committee will certify that
 
10

--------------------------------------------------------------------------------


the applicable performance goals were met prior to the payment of such awards as
provided in Section 5(f) of this Plan.
 
(iv)           Settlement of Annual Incentive Awards.  Annual Incentive Awards
will be settled (i.e., paid) after the end of each Annual Incentive Award
Performance Period and the calculation of the amount of such Awards pursuant to
Section 5(d)(iii) (including, to the extent applicable, the certification of
such awards pursuant to Section 5(f)).  Settlement of Annual Incentive Awards
will be in cash, Stock, or other property, as determined by the Committee and
set forth in the Award Agreement.  Any Stock awarded in settlement of an Annual
Incentive Award may be subject to a vesting schedule as determined by the
Committee.  The Committee may not exercise discretion to increase any such
amount in the case of an Annual Incentive Award intended to qualify under
section 162(m) of the Code.  Annual Incentive Awards will be paid to the
Participant as soon as administratively feasible following the end of the Annual
Incentive Award Performance Period, the satisfaction of the performance goals
and calculation of the compensation payable pursuant to Annual Incentive Awards;
provided that the Participant is still an employee of the Company or a
Subsidiary on the last day of the Annual Incentive Award Performance Period,
except as provided in this Section 5(d)(iv).  No pro rata payment of any Annual
Incentive Award that is subject to the requirements of section 162(m) of the
Code may be made to a Participant who is a Covered Employee except that, as
permitted by Treasury Regulation §1.162-27(e)(2)(v), pro rata payment of any
such Annual Incentive Award may be made to any Participant who is a Covered
Employee in the event of such Participant’s death, disability or a Change of
Control.  Further, pro rata payment of an Annual Incentive Award may be made to
a Participant who is a Covered Employee in the event of the termination of such
Participant without Cause or on account of a resignation for Good Reason.  With
respect to those Participants who are not Covered Employees, the Committee may
permit the pro rata payment of Annual Incentive Awards in it sole and absolute
discretion.  In the event that payment of Annual Incentive Awards to a Covered
Employee, would not be deductible by the Company pursuant to section 162(m) of
the Code, then payment of the amount of such Award which is not deductible will
automatically be deferred, with interest equivalent to U.S. Treasury Bills, up
to earliest of (i) April 30th of the first year in which the Company reasonably
anticipates that the deduction of the payment of the amount will not be limited
or eliminated by application of section 162(m) of the Code or (ii) the date
which is six (6) months and one (1) day following the Covered Employee’s
termination of employment.
   
(e)           Discretionary Awards.  Discretionary Awards may be granted to
Eligible Persons as determined by the Committee, in its sole and absolute
discretion.  Discretionary Awards shall be subject to such terms and conditions
as the Committee determines.  Discretionary Awards are not intended to qualify
as “performance-based compensation” for purposes of section 162(m) of the Code,
but such Awards will be subject to the maximum limit on Plan Awards set forth in
Section 4.  Further, no Covered Employee will have a right to any Discretionary
Award as a substitute for an Annual Incentive Award or Performance Award in the
event that the performance targets applicable to such Annual Incentive Award or
Performance Award are not met.  In addition, no Discretionary Award will be
granted to a Covered Employee in order to increase the amount of Annual
Incentive Award or Performance Award that would have been paid had the
applicable performance targets been met. Rather, any Discretionary Award granted
to a Covered Employee will be independent from any Annual Incentive Award or
Performance Award that may have also been granted to such Covered Employee and
payment of
 
 
11

--------------------------------------------------------------------------------


 
the Discretionary Award will be conditioned on the terms and conditions of such
Discretionary Award. Settlement of Discretionary Awards will be in cash, Stock,
or other property, as determined by the Committee and set forth in the Award
Agreement.  Any Stock awarded in settlement of a Discretionary Award may be
subject to a vesting schedule as determined by the Committee.
 
(f)           Written Determinations and Certification.  All determinations by
the Committee (i) as to the establishment of performance goals or the amount of
any Performance Award pool or potential individual Performance Awards and as to
the achievement of performance goals relating to Performance Awards under
Section 5(c), and (ii) as to the amount of any Annual Incentive Award pool or
potential individual Annual Incentive Awards and as to the achievement of
performance goals relating to Annual Incentive Awards under Section 5(d), will
be made in writing and otherwise comply with the requirements of Treasury
Regulation 1.162-27 (and successor regulations thereto) in the case of any Award
intended to qualify under section 162(m) of the Code.  The Committee may not
delegate any responsibility relating to such Performance Awards or Annual
Incentive Awards.
 
(g)           Status of Awards under Section 162(m) of the Code.  It is the
intent of the Company that Performance Awards and Annual Incentive Awards under
Sections 5(c) and 5(d) of this Plan granted to persons who are designated by the
Committee as likely to be Covered Employees within the meaning of section 162(m)
of the Code and regulations thereunder (including Treasury Regulation §1.162-27
and successor regulations thereto) will, if so designated by the Committee,
constitute “performance-based compensation” within the meaning of section 162(m)
of the Code and regulations thereunder.  Accordingly, the terms of Sections
5(b), (c), (d), (f) and (g), including the definitions of Covered Employee and
other terms used therein, will be interpreted in a manner consistent with
section 162(m) of the Code and regulations thereunder.  However, because the
Committee cannot determine with certainty whether a given Participant will be a
Covered Employee with respect to a fiscal year that has not yet been completed,
the term Covered Employee as used herein will mean only a person designated by
the Committee, at the time of grant of a Performance Award or an Annual
Incentive Award, who is likely to be a Covered Employee with respect to that
fiscal year.  If any provision of this Plan as in effect on the date of adoption
or any agreements relating to a Performance Award or Annual Incentive Award that
are designated as intended to comply with section 162(m) of the Code does not
comply or is inconsistent with the requirements of section 162(m) of the Code or
regulations thereunder, such provision will be construed or deemed amended to
the extent necessary to conform to such requirements.
 
(h)           Adjustments for Material Changes.  At the time the performance
goals are set, such goals will specify the extent to which acquisitions,
dispositions and equity financings will modify the determination of whether such
performance goals have been met for the applicable performance period.  Further,
as and to the extent permitted by section 162(m) of the Code, in the event of b)
any extraordinary gain or loss or other event that is treated for accounting
purposes as an extraordinary item under generally accepted accounting
principles, or c) any material change in accounting policies or practices
affecting the Company and/or the performance goals, then, to the extent any of
the foregoing events was not anticipated at the time the performance goals were
established, the Committee may make adjustments to the
 
12

--------------------------------------------------------------------------------


 
performance goals, based solely on objective criteria, so as to neutralize the
effect of the event on the applicable Award.
 
6.   General Provisions.
 
(a)           Taxes.  The Company and any Subsidiary are authorized to withhold
from any Award granted, or any payment relating to an Award under this Plan,
including from a distribution of Stock, amounts of withholding and other taxes
due or potentially payable in connection with any transaction involving an
Award, and to take such other action as the Committee may deem advisable to
enable the Company and Participants to satisfy obligations for the payment of
withholding taxes and other tax obligations relating to any Award.  This
authority will include authority to withhold or receive Stock or other property
and to make cash payments in respect thereof in satisfaction of a Participant’s
tax obligations, either on a mandatory or elective basis in the discretion of
the Committee.
 
(b)           Changes to this Plan and Awards.  The Board may amend, alter,
suspend, discontinue or terminate this Plan or the Committee’s authority to
grant Awards under this Plan without the consent of stockholders or
Participants, except that any amendment or alteration to this Plan will be
subject to the approval of the Company’s stockholders not later than the annual
meeting next following such Board action if such stockholder approval is
required by any federal or state law or regulation or any applicable Listing
Requirement, and the Board may otherwise, in its discretion, determine to submit
other such changes to this Plan to stockholders for approval; provided that,
without the consent of an affected Participant, no such Board action may
materially and adversely affect the rights of such Participant under any
previously granted and outstanding Award.  The Committee may waive any
conditions or rights under, or amend, alter, suspend, discontinue or terminate
any Award theretofore granted, except as otherwise provided in this Plan;
provided that, without the consent of an affected Participant, no such Committee
action may materially and adversely affect the rights of such Participant under
such Award.  Further, with respect to Stock Awards that are issued under the
Stock Incentive Plan, the Committee’s power to make certain amendments to such
Stock Awards is limited by the terms of section 5.6 of the Stock Incentive Plan.
 
(c)           Limitation on Rights Conferred Under Plan.  Neither this Plan nor
any action taken hereunder will be construed as:
 
(i)           giving any Eligible Person or Participant the right to continue as
an Eligible Person or Participant or in the employ or service of the Company or
a Subsidiary;
 
(ii)           interfering in any way with the right of the Company or a
Subsidiary to terminate any Eligible Person’s or Participant’s employment or
service at any time;
 
(iii)           giving an Eligible Person or Participant any claim to be granted
any Award under this Plan or to be treated uniformly with other Participants and
employees; or
 
(iv)           conferring on a Participant any of the rights of a stockholder of
the Company unless and until the Participant is duly issued or transferred
shares of Stock in accordance with the terms of an Award.
 
 
13

--------------------------------------------------------------------------------


   
(d)           Unfunded Status of Awards.  This Plan is intended to constitute an
“unfunded” plan for Awards.
 
(e)           Nonexclusivity of this Plan.  Neither the adoption of this Plan by
the Board nor its submission to the stockholders of the Company for approval
will be construed as creating any limitations on the power of the Board or a
committee thereof to adopt such other incentive arrangements as it may deem
desirable, including incentive arrangements and awards which do not qualify
under section 162(m) of the Code.  Nothing contained in this Plan will be
construed to prevent the Company or any Subsidiary from taking any corporate
action that is deemed by the Company or such Subsidiary to be appropriate or in
its best interest, whether or not such action would have an adverse effect on
this Plan or any Award made under this Plan. No employee, beneficiary or other
person will have any claim against the Company or any Subsidiary as a result of
any such action.
 
(f)            Fractional Shares.  No fractional shares of Stock will be issued
or delivered pursuant to the Stock Incentive Plan and any Award.  The Committee
will determine whether cash, other Awards or other property will be issued or
paid in lieu of such fractional shares or whether such fractional shares or any
rights thereto will be forfeited or otherwise eliminated.
 
(g)           Severability.  If any provision of this Plan is held to be illegal
or invalid for any reason, the illegality or invalidity will not affect the
remaining provisions of this Plan, but such provision will be fully severable
and this Plan will be construed and enforced as if the illegal or invalid
provision had never been included herein.  If any of the terms or provisions of
this Plan conflict with the requirements of Rule 16b-3 (as those terms or
provisions are applied to Eligible Persons who are subject to section 16(b) of
the Exchange Act), then those conflicting terms or provisions will be deemed
inoperative to the extent they so conflict with the requirements of Rule 16b-3
(unless the Board or the Committee, as appropriate, has expressly determined
that this Plan or such Award should not comply with Rule 16b-3).  If any of the
terms or provisions of this Plan conflict with the requirements of any
applicable Listing Requirement or any applicable law, rule or regulation, then
those conflicting terms or provisions will be deemed inoperative to the extent
they so conflict.
 
(h)           Governing Law.  All questions arising with respect to the
provisions of this Plan and Awards will be determined by application of the laws
of the State of Texas, without giving effect to any conflict of law provisions
thereof, except to the extent Texas law is preempted by federal law.  The
obligation of the Company to deliver Stock hereunder is subject to applicable
federal and state laws and to the approval of any governmental authority
required in connection with the authorization, issuance, or delivery of such
Stock.
 
(i)            Conditions to Delivery of Stock.  Nothing herein or in any Award
granted hereunder or any Award agreement will require the Company to issue any
shares with respect to any Award if that issuance would, in the opinion of
counsel for the Company, constitute a violation of the Securities Act or any
similar or superseding statute or statutes, any other applicable statute or
regulation, or the rules of any applicable securities exchange or securities
association, as then in effect.  At the time of delivery of any Stock upon
settlement of an Award, the Company may, as a condition precedent to such
delivery, require from the



14

--------------------------------------------------------------------------------


 
Participant (or in the event of the Participant’s death, from the Participant’s
legal representatives, heirs, legatees or distributees) such written
representations, if any, concerning the holder’s intentions with regard to the
retention or disposition of the shares of Stock being acquired pursuant to the
Award and such written covenants and agreements, if any, as to the manner of
disposal of such shares as, in the opinion of counsel to the Company, may be
necessary to ensure that any disposition by that holder (or in the event of the
holder’s death, the holder’s legal representatives, heirs, legatees or
distributees) will not involve a violation of the Securities Act or any similar
or superseding statute or statutes, and any other applicable state or federal
statute or regulation, or any rule of any applicable securities exchange or
securities association, as then in effect.  No Stock will be deliverable unless
and until the holder thereof has performed services for the Company or any of
its Subsidiaries that the Committee believes is equal to or greater in value
than the par value of the Stock deliverable to such Award.
 
(j)    Plan Effective Date and Stockholder Approval.  This Plan was adopted by
the Committee on January 16, 2007, was amended on April 16, 2007, and became
effective as of January 1, 2007 upon approval by the stockholders of the Company
at the annual meeting that occurred June 26, 2007.
 
15

--------------------------------------------------------------------------------



